986 F.2d 546
300 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Vester E. SHULTZ, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD and Barry LambertHarris, Acting Administrator, Federal AviationAdministration, Respondents.
No. 92-1055.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1993.

Before SILBERMAN, BUCKLEY and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the National Transportation Safety Board, Federal Aviation Administration, and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied.   The National Transportation Safety Board's ("Board") dismissal of petitioner's appeal from the order of the Administrative Law Judge ("ALJ") was not arbitrary or capricious.   See Chritton v. National Transportation Safety Board, 888 F.2d 854, 856 (D.C.Cir.1989).   Shultz was required to perfect his appeal by filing and serving a brief within thirty days of the date of service of the ALJ's order.   See 49 C.F.R. § 821.48(a).   The date of service of the ALJ's order is the date stamped on the certificate of service.   See id. at § 821.8(h).   The ALJ's order was served August 26, 1991;  Shultz did not deliver his brief to prison officials until September 27, i.e., thirty-two days after the order was served.   Cf. Houston v. Lack, 487 U.S. 266, 270 (1987).   His administrative appeal therefore was properly dismissed by the Board as untimely.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.